Citation Nr: 0601336	
Decision Date: 01/17/06    Archive Date: 01/31/06

DOCKET NO.  99-22 068	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE


Entitlement to a rating in excess of 20 percent for the 
residuals of a gunshot wound of the left foot with traumatic 
arthritis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. B. Joyner


INTRODUCTION

The veteran served on active duty from June 1952 to June 
1955.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.

In April 2001 a videoconference hearing before the 
undersigned Veterans Law Judge was held.  A transcript of 
that hearing is of record.

When the case was last before the Board in July 2003, it was 
remanded for additional development.

The Board notes that in an April 2005 rating decision, the RO 
increased the rating for this disability from 10 percent to 
20 percent, effective October 1, 1998.  As this does not 
represent the highest possible rating available under the 
rating schedule for the disability, the appeal continues.  
See AB v. Brown, 6 Vet. App. 35 (1993).  


REMAND

The Board notes that in two statements, one received in April 
2005 and one received in May 2005, the veteran indicated that 
he was diagnosed with nerve impairment of the left foot and 
was receiving treatment for such at the VA Pain Management 
Center at the Cleveland VA Medical Center (MC).  The veteran 
indicated that although the claims folder apparently 
contained VA treatment records through January 26, 2005, it 
did not appear that the most recent treatment records from 
the Pain Management Center were contained in the claims 
folder.  In this regard, the Board notes that the claims file 
contains records from the Pain Management Center through June 
2004 only.  Additionally, there are VA progress notes from 
the VA facility in Brecksville from May 2005; however, it 
does not appear that any attempt was made to obtain the most 
recent records from the Pain Management Center.  In light of 
this, and in light of the fact that the most recent April 
2005 VA examination report notes that the veteran does not 
suffer from any nerve damage, the Board is of the opinion 
that all up to date treatment records from the Pain 
Management Center should be obtained.

Accordingly, the case is REMANDED to the RO or the Appeals 
Management Center (AMC) in Washington, D.C., for the 
following actions: 

1.  The RO or the AMC should obtain all 
up to date treatment reports from all VA 
facilities, to include the Pain 
Management Center at the Louis Stokes 
Cleveland Department of VAMC.

2.  Then, the RO should undertake any 
other indicated development and 
readjudicate the issue on appeal based on 
a de novo review of the record.  If the 
benefit sought on appeal is not granted to 
the veteran's satisfaction, the veteran 
and his representative should be furnished 
a supplemental statement of the case and 
provided an appropriate opportunity to 
respond.

Thereafter, the case should be returned to the Board for 
further appellate action, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  

No action is required of the appellant until he is otherwise 
notified, but he has the right to submit additional evidence 
and argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).


							(CONTINUED ON NEXT PAGE)


This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
Shane A. Durkin
Veterans Law Judge
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



 
 
 
 

